DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 4/14/2021, the applicant has submitted an amendment, filed 7/14/2021, amending claims 1-5, 7, 10-11, 13, 16-17, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and determined persuasive in light of the latest amendments. Therefore claims 1-18 are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “AUDIO INTERVAL DETECTION APPARATUS, METHOD, AND RECORDING MEDIUM TO ELIMINATE A SPECIFIED INTERVAL THAT DOES NOT REPRESENT SPEECH BASED ON A DIVIDED PHONEME” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
the attorney on file, Mr. Douglas Holtz on 10/1/2021.

Amend claims 4-5, 10-11, 16-17:

As Per Claim 4:

4. (Currently Amended) The audio interval detection apparatus according to claim 1,  wherein the instructions, when executed by the processor, further control the processor to:
determine whether, for each of time-wise sequential multiple frames within the target audio signal, a same audio signal as an audio signal representing a state of a phoneme of a consonant is included in a frame immediately prior to a current target frame among the frames based on whether a correlation coefficient representing a degree of correlation between (i) a probability distribution of posterior probabilities of an audio signal that is included in the current target frame and that represents each state of each phoneme of each of 


As Per Claim 5:

5. (Currently Amended) The audio interval detection apparatus according to claim 1, wherein the specified time is a period corresponding to an average value of a time length over which each state of each phoneme of each consonant is uttered by the speaker 

As Per Claim 10:

10. (Currently Amended) The method according to claim 7, further comprising:

determining whether, for each of time-wise sequential multiple frames within the target audio signal, a same audio signal as an audio signal representing a state of a 
wherein in the detection of the specified audio interval, an interval, within the target audio signal, for which (i) a number of frames in the interval is greater than a specified number, and (ii) for each of the frames included in the interval, an audio signal is determined to be included that is the same as an audio signal representing a state of a phoneme of a consonant included in the immediately prior frame, is detected as the specific audio interval.

As Per Claim 11:

11. (Currently Amended) The method according to claim 7, wherein the specified time is a period corresponding to an average value of a time length over which each by the speaker 

As Per Claim 16:

16. (Currently Amended) The recording medium according to claim 13, wherein
the program causes the processor to:
determine whether, for each of time-wise sequential multiple frames within the target audio signal, a same audio signal as an audio signal representing a state of a phoneme of a consonant is included in a frame immediately prior to a current target frame among the frames based on whether a correlation coefficient representing a degree of correlation between (i) a probability distribution of posterior probabilities of an audio signal that is included in the current target frame and that represents each state of each phoneme of each of 
in the detection of the specified audio interval, detect as the specified audio interval an interval, within the target audio signal, for which (i) a number of frames in the interval is greater than a specified number, and (ii) for each of the frames included 

As Per Claim 17:

17. (Currently Amended) The recording medium according to claim 13, wherein the specified time is a period corresponding to an average value of a time length over which each state of the each phoneme of each consonant is uttered by the speaker .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 7 and 13 recite an apparatus, method and computer readable medium that initially detects a “target audio data” (specification ¶ 0044 line 3), for the ultimate purpose of detecting “audio intervals” to aid it in noise filtering. For example it “detects” a “specified audio interval” which “does not represent a speech utterance uttered by a speaker”. In particular this “interval” “represents” “state” of a “phoneme” “divided over time”. In plain language this implies a something less than an entire phoneme in the “specified audio interval”; i.e., according to specification ¶ 0052 lines 
Prior art of record Fuji et al. (US Patent 4,991,216) Col. 17 lines 13+ teach: “A consonant period determining portion 92 determines” (detects) “a provisional consonant period” (a specified audio interval representing a consonant). According to Col. 17 lines 35+: “proposed consonant periods” (the detected specified audio interval) “where there is no possibility of the existence of phoneme boundaries, are removed” (are eliminated). Fuji et al. though do not teach ever considering anything other than entire consonants in this processes of “consonant” “determin[ation]” and “remov[al]”, let alone considering “divided” “consonants” and/or their associated “phonemes”. Indeed according to Col. 17 lines 13-16: “A consonant period determining portion 92 determines a period where power difference across a frame at which power becomes maximum, assumes minimal or maximal value as a provisional consonant period”. This clearly teaches it only considers determining an entire consonant.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
October 2nd, 2021.